Citation Nr: 1643036	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-05 098	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include esophageal spasm and gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1994 to June 1997. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for esophageal reflux (GERD). 

Although the Veteran also appealed the denial of service connection for thoracic spine and bilateral knee disabilities, service connection was granted for both disabilities in an unappealed December 2010 rating decision.  As this represents a full grant of the benefits sought on appeal, neither issue will be considered herein. 

The Veteran provided testimony during a hearing before the undersigned at the RO in March 2015.  A transcript is of record. 


FINDING OF FACT

A chronic gastrointestinal disability, including esophageal spasm and/or GERD was not incurred or aggravated in service, and is not otherwise related to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for a gastrointestinal disability, to include esophageal spasm and GERD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Here, the Veteran was sent a letter in January 2009 that fully addressed all notice elements.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, post-service private medical records, VA treatment records and adequate VA opinions, as discussed in detail below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran's statements in support of the claim are of record.  Therefore, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board remanded the case in June 2015 for further evidentiary development and adjudication.  Per the Board's instructions, the agency of original jurisdiction (AOJ) obtained the Veteran's VA treatment records and provided the Veteran with an adequate VA examination and opinion, which was provided in November 2015.  Thus, there has been compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran claimed at the Board hearing that he currently has an esophageal spasm disability which began during service.  He noted that the symptoms, which mimic that of a heart problem or a skipping of a heartbeat, began during service and has continued ever since. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are negative for a gastrointestinal disability.  In a March 1997 report of medical history, the Veteran checked yes for palpitation or pounding heart and indicated that he experienced the occasional "skipped" heartbeat.  For that reason, he was referred for an EKG, which was normal and also revealed a normal sinus rhythm. 

Post-service treatment records include a January 2007 cardiology consultation, in which the Veteran reported symptoms of short, sudden chest pain ever since service.  The private cardiologist stated that his EKG and cardiac exam were unremarkable and his symptoms were atypical for angina pectoris.  The physician stated that the symptoms were clearly different from his GERD symptoms, have been longstanding, and remain unexplained.  The physician stated that if a stress echocardiogram were performed and the results were unremarkable, he should proceed with a GI evaluation for possible esophageal spasm as a cause of his sudden and brief chest symptoms.  A March 2007 stress echocardiogram was unremarkable. 

Private treatment records dated from 2007 to 2011 were received from the Veteran's primary care physician that reflects treatment for reflux and heartburn, including medication for esophageal problems.  Assessments included esophageal reflux and reflux esophagitis. 

A February 2009 private treatment record reflects that the Veteran underwent a esophagogastroduodenoscopy (EGD) with normal results and no abnormalities noted.

On VA examination in November 2010, there were no objective findings of esophageal abnormality, including on EGD testing.  


Similarly, on VA examination in November 2015, the VA examiner concluded that the Veteran did not have an esophageal spasm disability based on the prior EGD testing results. 

At the outset, the Board notes that the Veteran does not have a current esophageal spasm disability.  Here, the EGD testing conducted in February 2009 and on VA examination in November 2010 reflects normal results and no abnormalities noted.  The November 2015 examiner also noted the Veteran's history of complaints, diagnoses of record, and EGD testing results, and concluded that the Veteran does not have esophageal spasm.  As the objective testing has not revealed esophageal spasm, there is no current diagnosis of esophageal spasm or at any recent time prior to the claim was filed, therefore, the Board finds that service connection for esophageal spasm is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability"); Romanowsky v. Shinseki 26 Vet. App. 289 (2013) (where the record contains a recent diagnosis of disability prior to a Veteran filing a claim for disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed). 

In regards to the Veteran's GERD disability, the Board notes that there are conflicting medical opinions of record.  Here, a February 2009 private opinion concluded that the Veteran's heartburn/acid reflux is related to his complaints in service.  

In contrast, the November 2010 VA examiner concluded that the Veteran's gastrointestinal complaints in service did not mention symptoms which were typical of gastrointestinal reflux such as heartburn, indigestion, or reflux of stomach contents.  The examiner noted that the Veteran's separation examination showed no symptoms of stomach problems or indigestion.  The examiner opined that it is unlikely that the gastrointestinal complaints in service are related to the present symptoms of GERD due to the long period of time between military discharge and medical documentation of GERD symptoms, and the lack of symptoms characteristic of GERD while on active duty.  

In November 2015, an additional VA examination and opinion was obtained in which the examiner also opined that the Veteran's diagnosed GERD was not incurred in service.  The examiner, citing to medical literature, explained that the most common symptoms of GERD are heartburn (pyrosis), regurgitation, and dysphagia, but there are no reports from the Veteran of these symptoms in service or directly after service.  The examiner also explained that GERD-related chest pain may mimic angina pectoris, and is typically described as squeezing or burning, located substernally and radiating to the back, neck, jaw, or arms, lasting anywhere from minutes to hours, but the Veteran also did not report these symptoms in service or directly after service.  The examiner noted that the service treatment records reflect that the Veteran was treated for nausea, vomiting, and diarrhea in service, but such symptoms were diagnosed as viral enteritis and urethritis.  The examiner additionally noted that there was only one report of a heart related complaint as noted in the separation examination and Report of Medical History in which the examining physician noted occasional skipped heartbeat, however, the examiner stated that the fact that there are no reported symptoms in service or directly after service that are suggestive of GERD or esophageal spasm, and the fact that the claimant was diagnosed with GERD in February 2007, such symptoms could not be attributed to the complaints in service. 

Notably, the February 2009 private opinion did not provide a rationale for its positive nexus opinion.  In assessing the credibility and weight to be given to the evidence, the Board finds the November 2010 and November 2015 VA opinions to be more probative than the February 2009 private opinion.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In contrast to the February 2009 private opinion, the VA examiners provided a complete rationale for their opinions, and cited to medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Furthermore, consistent with the VA examiners' opinions that the Veteran's in-service complaints were not related to his current GERD, the January 2007 private cardiologist stated that his EKG and cardiac exam were unremarkable and his symptoms were atypical for angina pectoris.  The physician further stated that the Veteran's symptoms were clearly different from his GERD symptoms, which have been longstanding, and remain unexplained.   

Regarding the Veteran's claim of continuity of GERD symptoms since service, this is not convincing.  There is no indication in the medical evidence of record that the Veteran was diagnosed with GERD or for many years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Crucially, the evidence does not document a diagnosis of GERD in service or for many years thereafter.  Rather, the Veteran's private treatment record reflects that Veteran was not diagnosed with GERD until 2007.  GERD is not a chronic disability listed in 38 C.F.R. § 3.309.  C.f., 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  The Board further observes that the contentions of the Veteran regarding chronic GERD symptomatology dating from service are less probative than the findings of the 2010 and 2015 VA examiners who considered these lay assertions and any such inferences contained in the record in rendering their negative nexus opinions.

While the Veteran is competent to report his symptoms, the Veteran's contention as to a possible relationship between his current GERD and his military service relates to a medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the province of trained professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  The Veteran is not competent to claim that symptoms in service were those of esophageal spasm or GERD.  Diagnosing esophageal spasm requires specialized testing even for medical experts and the Veteran himself claims that symptoms of GERD mimic other conditions.  Furthermore, the 2010 and 2015 VA examiners noted that the Veteran's STRs reflect no complaints or symptoms related to GERD.  In addition, a January 2007 private treatment record indicated that the Veteran reported that his GERD dates back two years with no improved symptoms to date.  This conflicts with the claim that GERD symptoms dated back to service.  Furthermore, as noted above, the private cardiologist concluded that the Veteran's symptoms were clearly different from his GERD symptoms, have been longstanding, and remain unexplained.  Therefore, these additional records further support the VA examiners' conclusion that the Veteran did not incur GERD or experience related symptoms during service or for many years thereafter. 

In sum, there is no pertinent evidence of GERD in service or for many years after service and there is no current diagnosis of esophageal spasm.  As the preponderance of the evidence is against a finding that GERD is related to service or that the Veteran has a current esophageal spasm disability, the benefit of the doubt rule is not applicable.  Thus, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a gastrointestinal disability, to include esophageal spasm and GERD, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


